DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-13, 15-17, 19, and 21-26 are pending in the instant application.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 04/29/2022, with respect to the rejection(s) of claim 11 regarding Freitas U.S. Patent 4776840 have been fully considered and are persuasive as the Office agrees that the internal aspirating and irrigation mechanism is not comparable to the instant application as Freitas does not teach a device capable of aspirating and irrigating simultaneously.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. 2005/0084395 to Kang disclosing a handheld aspiration and irrigation device capable of aspirating and irrigating simultaneously.
Applicant’s arguments filed 04/29/2022, with respect to the rejection of claim 11 regarding Clement U.S. Patent Publication 2014/0102445 argues that it would not be proper to substitute the dual lumen of Clement for the single lumen of Freitas. This argument is rendered moot as Freitas is no longer being depended on as a primary reference.
The applicant argues that it would not have been obvious to combine Baker and Freitas because Baker describes a device for use in a body orifice such as the nasal cavity and that there is no catheter or lumen in the Baker device. The Office finds these arguments not to be persuasive. The designated treatment site is intended use and does not change the functionality of the device and ability to be used for other purposes within reason of the embodiment, therefore both are considered to be an aspiration/irrigation medical device. Baker is also not relied on to teach a catheter but rather a hinged trigger capable of squeezing a squeezable reservoir.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as it recites the limitation "the patient end fitting" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the pronoun "its" in line 9 renders the claim indefinite because it is unclear what structure “its” is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0084395 to Kang in view of U.S. Patent Publication 2014/0102445 to Clement et al. (hereinafter “Clement”).
In regards to claim 21, Kang discloses a suction catheter assembly comprising: a catheter (See Fig. 1A, ele 15 and 29 make up the extending catheter) having a first lumen (29) for suctioning (see para. [0022]) and a second lumen (15) for supplying irrigating liquid to the patient end of the assembly (Fig. 5 and para. [0020]); a handpiece (Fig. 1A see region of ele. 17A) to which the non-patient end of the catheter is coupled (Fig. 1A), the handpiece adapted to be held by a hand of an user (Fig. 1A);  wherein the handpiece includes a first port (Fig. 1A, see arrow to vacuum source) for connection with a source of suction (Fig. 1A, vacuum source) and a second port (11, 13) for connection with a source of irrigating liquid (16, Fig. 1A), a suction control (18) for enabling or restricting suction applied to the first lumen (para. [0022]), an irrigation liquid control (17) for controlling the flow of the irrigating liquid to the second lumen (Para. 22), and wherein both the suction control and the irrigating fluid control are adapted to be actuated at the same time by the same hand of the user holding the handpiece such that both suction and irrigation are adapted to be applied by the catheter (Para. 22, it is inherent that the location and orientation of 17 and 18 on the handpiece would allow the device to be held in one hand and activated using the same hand).
The disclosure of Kang differs from the instant application in that it does not disclose the suction catheter assembly including a patient fitting including a wiper seal through which the patient end of the catheter can be extended and retracted and a flexible sleeve extending along the outside of the catheter and attached at one end with the patient end fitting and at its opposite end the handpiece so that the catheter can be manipulated through the sleeve.
However, Clement teaches a suction catheter assembly comprising a patient fitting (para. 47, line 10 - “slip fitting”) including a wiper seal (Para. 47, lines 10-14 - “seal is constantly maintained”) through which the patient end of the catheter can be extended and retracted (Para. 47, lines 15-19 “suction catheter 71 is fed into the ETT 9”) and a flexible sleeve (2) extending along the outside of the catheter and attached at one end with the patient end fitting and at its opposite end the handpiece so that the catheter can be manipulated through the sleeve (Fig. 1A).
Kang and Clement are both considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration/irrigation catheter of Kang to further comprise a patient fitting including a wiper seal through which the patient end of the catheter can be extended and retracted and a flexible sleeve extending along the outside of the catheter and attached at one end with the patient end fitting and the handpiece at the other end such that the catheter can be manipulated through the sleeve as taught in Clement in order to maintain sterility and to avoid interfering with the primary function of the device while secretions are being cleared (Para. 49).
In regards to claim 26, Kang discloses a suction catheter assembly wherein the irrigation fluid control comprises a flow control valve openable by a trigger pad (17) at the handle of the handpiece (Fig. 1A) such that the user can use at least one of his fingers of the same hand holding the handpiece to press the trigger pad inwardly to the handle to open the flow control valve to apply irrigation fluid to the second lumen independent of the suction control (Para. 22).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0084395 to Kang in view of U.S. Patent Publication 2014/0102445 to Clement et al. (hereinafter “Clement”), and further in view of U.S. Patent 4776840 to Freitas et al. (hereinafter “Freitas”).
In regards to claim 25, the combination of Kang, and Clement as taught prior does not teach a suction catheter assembly wherein the suction control comprises a flow control valve openable by a thumb pad at an upper side of the handpiece such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid.
However, Kang further discloses a trigger that can open a valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid (Para. 22).
Additionally, Freitas teaches a suction catheter assembly wherein the suction control comprises a flow control valve openable by a thumb pad (98) at an upper side of the handpiece such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve (Col. 2, Lines: 27-44).
Kang, Clement, and Freitas are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the suction trigger of the combination of Kang and Clement, to be facing behind the handle as to be actuatable with the thumb of the user as taught in Freitas allowing the user of the irrigation/evacuation device of the invention can hold the device in one hand, and operate the trigger or the thumb-operated trigger with the fingers of the same hand (Col. 2, Lines: 41-44).

Claims 11-13, 16-17, 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0084395 to Kang in view of U.S. Patent Publication 2014/0102445 to Clement et al. (hereinafter “Clement”), and further in view of U.S. Patent Publication 2009/0281485 to Baker et al. (hereinafter “Baker”).
In regards to claim 11, Kang discloses a suction catheter assembly including a suction catheter having a first lumen (29) for suctioning (see Para. 22) and the assembly including a second lumen (15) for supplying irrigating liquid to the patient end of the assembly (Fig. 5, Para 20), a handpiece (Fig. 1A) having a first port (Fig. 1A, see arrow to vacuum source) for connection with a source of suction (Fig. 1A, Vacuum source) and a second port (11, 13) for connection with a source of irrigating liquid (Fig. 1A see source of 16), that the handpiece includes a suction control (18) for enabling or restricting suction applied to the first lumen (29) so that the suction control and control of the flow of irrigating liquid to the assembly are adapted to be actuated at the same time by the same hand of a user holding the handpiece such that both suction and irrigation are adapted to be applied by the catheter (Para. 22, it is inherent that the location and orientation of 17 and 18 on the handpiece would allow the device to be held in one hand and activated using the same hand).
The disclosure of Kang differs from the instant application in that it does not disclose a suction catheter assembly including a patient fitting including a wiper seal and a flexible sleeve extending along the outside of the catheter and attached at one end with the patient end fitting and at its opposite end the handpiece so that the catheter can be manipulated through the sleeve.
However, Clement teaches of a suction catheter assembly comprising a patient fitting including a wiper seal (Para. 47) and a flexible sleeve (2) extending along the outside of the catheter and attached at one end with the patient end fitting and at its opposite end the handpiece so that the catheter can be manipulated through the sleeve (Fig. 1A).
Kang and Clement are both considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration/irrigation catheter of Kang to further comprise a flexible sleeve extending between a wiper seal and the handpiece as taught in Clement in order to maintain sterility and to avoid interfering with the primary function of the device while secretions are being cleared (Para. 49).
The combination of Kang, and Clement differs from the instant application in that it does not teach a suction catheter assembly in which the source of irrigating liquid includes a compressible reservoir mounted on the handpiece, and that the handpiece is arranged such that flow of irrigating liquid to the second port can be controlled by compressing the reservoir with the same hand as holds the handpiece.
However, Baker teaches a suction catheter assembly in which the source of irrigating liquid includes a compressible reservoir (Para. 233; ele. 32, Fig. 19) mounted on the handpiece (Fig. 29), and that the handpiece is arranged such that flow of irrigating liquid to the second port can be controlled by compressing the reservoir with the same hand as holds the handpiece (Para. 233, Fig. 29).
Kang, Clement and Baker are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irritant source of the combination of Kang, and Clement to be compressible and mounted on the handpiece as to be compressible by the same hand as holds the handpiece as taught in Baker allowing the user to ergonomically hold the body in a single hand and allowing the embodiment to be operated by a single digit (Para. 232).

In regards to claim 12, Kang discloses a suction catheter assembly characterized in that both the first and second lumens (15, 29) extend along the suction catheter (Fig. 1A).

In regards to claim 13, Kang discloses a suction catheter assembly characterized in that the handpiece includes an irrigating liquid control (17) on the handpiece that can be actuated by the same hand as the user holds the handpiece. (Fig. 1A)

In regards to claim 16, Kang discloses a suction catheter assembly characterized in that the irrigating liquid control is in the form of a pump actuator (17) arranged to pump liquid from the liquid reservoir (Annotated Fig. 1A) to the second port (11, 13).

In regards to claim 17, Kang discloses a suction catheter assembly characterized in that the irrigating liquid control is in the form of a valve (11, 13) arranged to control flow of irrigating liquid from the reservoir at pressure to the second port (11, 13, Para. 17-18).

In regards to claim 19, the combination of Kang, Clement and Baker as combined for claim 11 does not disclose a suction catheter assembly characterized in that the assembly includes a hinged lever extending along the compressible reservoir such that the reservoir can be compressed to dispense irrigating liquid from the reservoir by squeezing the lever.
However, Baker additionally teaches a suction catheter assembly characterized in that in that the assembly includes a hinged lever (177) extending along the compressible reservoir (32) such that the reservoir can be compressed to dispense irrigating liquid from the reservoir by squeezing the lever (Para. 233, 252, Fig. 34).
Kang, Clement and Baker are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify compressible reservoir of the combination of Kang, Clement and Baker to have its compressible reservoir be actuatable by a hinged trigger as taught in Baker allowing the user to ergonomically hold the body in a single hand and allowing the embodiment to be operated by a single digit (Para. 232).

In regards to claim 22, the combination of Kang, and Clement as combined for claim 21 does not disclose a suction catheter assembly wherein the source of irrigating liquid includes a compressible reservoir mounted on the handpiece.
However, Baker teaches a suction catheter assembly wherein the source of irrigating liquid includes a compressible reservoir mounted (32) on the handpiece (Para. 252).
Kang, Clement and Baker are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation source of the combination of Kang, and Clement to be compressible and mounted on the handpiece as taught in Baker allowing the user to ergonomically hold the body in a single hand and allowing the embodiment to be operated by a single digit (Para. 232).

In regards to claim 24, the combination of Kang, Clement and Baker, as combined for claim 11 does not disclose a suction catheter assembly wherein irrigation fluid is adapted to be supplied to the second lumen by the user compressing the reservoir with the same hand holding the handpiece. 
However, Baker further teaches a suction catheter assembly wherein irrigation fluid is adapted to be supplied to the second lumen by the user compressing the reservoir with the same hand holding the handpiece (Para. 232, 252, Fig. 34).
Kang, Clement, and Baker are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation source of the combination of Kang, Clement, and Baker to be compressible and mounted on the handpiece as to be actuatable with the same hand holding the handpiece as taught in Baker allowing the user to ergonomically hold the body in a single hand and allowing the embodiment to be operated by a single digit (Para. 232).

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0084395 to Kang in view of U.S. Patent Publication 2014/0102445 to Clement et al. (hereinafter “Clement”), and further in view of U.S. Patent Publication 2009/0281485 to Baker et al. (hereinafter “Baker”) and U.S. Patent 4776840 to Freitas et al. (hereinafter “Freitas”).
In regards to claim 15, the combination of Kang, Clement, and Baker as taught prior does not teach a suction catheter assembly, characterized in that the handpiece has a pistol grip shape with a main body portion that is gripped between the palm and fingers and an upper part on which the user can place his thumb, and that the suction control is actuable by the thumb on the upper part and the irrigating liquid control is actuable by the fingers of the same hand on the main body portion.
However, Kang further discloses the assembly to be characterized in that the handpiece has a pistol grip shape with a main body portion that is gripped between the palm and fingers (Fig. 1A).
Additionally, Freitas teaches an upper part (98) on which the user can place his thumb, and that the suction control is actuable by the thumb on the upper part and the irrigating liquid control is actuable by the fingers of the same hand on the main body portion (Col. 2, Lines: 27-44).
Kang, Clement, Baker, and Freitas are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the suction trigger of the combination of Kang, Clement, and Baker to be facing behind the handle as to be actuatable with the thumb of the user as taught in Freitas allowing the user of the irrigation/evacuation device of the invention can hold the device in one hand, and operate the trigger or the thumb-operated trigger with the fingers of the same hand (Col. 2, Lines: 41-44).

In regards to claim 23, the combination of Kang, Clement, and Baker as taught prior does not teach a suction catheter assembly wherein the suction control comprises a flow control valve openable by a thumb pad at an upper side of the handpiece such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid.
However, Kang further discloses a trigger that can open a valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid (Para. 22).
Additionally, Freitas teaches a suction catheter assembly wherein the suction control comprises a flow control valve openable by a thumb pad (98) at an upper side of the handpiece such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve (Col. 2, Lines: 27-44).
Kang, Clement, Baker, and Freitas are all considered to be analogous to the claimed invention as all references are in the same field of medical aspiration/irrigation devices containing the same key components and known to be feasible in functioning as an apparatus for aspirating and irrigating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the suction trigger of the combination of Kang, Clement, and Baker to be facing behind the handle as to be actuatable with the thumb of the user as taught in Freitas allowing the user of the irrigation/evacuation device of the invention can hold the device in one hand, and operate the trigger or the thumb-operated trigger with the fingers of the same hand (Col. 2, Lines: 41-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781         

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781